                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                        JONESBORO DIVISION

CHADDRICK CLARK                                                            PLAINTIFF

v.                        CASE NO. 3:19-CV-00210 BSM

BECKY HITTS, et al.                                                     DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 25th day of September 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
